DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application No. 16/039780, filed on 09/19/2018. 
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.   


Information Disclosure Statement
The references listed in the Information Disclosure Statement submitted on 11/16/2020, 06/16/2021 and 05/12/2022 have been considered by the examiner (see attached PTO-1449). 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  The Examiner’s Amendment for correction of obvious typo-error is as following:
In the claims (refer to claims in initial filing on 11/16/2020):
For claim 8, at beginning of line 9 of the claim, replace “obtain” with --obtaining--.
For claim 15, at beginning of line 11 of the claim, replace “obtain” with --obtaining--.

------End of Examiner’s Amendment-----

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 8 and 15, the instant application is directed to a device, method, and non-transitory computer-readable recording medium for designating a device group and controlling one or more devices associated with the group based on received/obtained voice/audio input/data.  Each of the independent claims, combining certain well-known features in the art, identifies the uniquely distinct features of: 
“…identifying whether a trigger voice is input to at least one device among the electronic device and at least one external device included in a device group;
transmitting, in response to identifying that the trigger voice is input to the at least one device, a first control signal for activating a microphone to a first external device including the microphone among the at least one external device; 
receiving, from the first external device, first audio data corresponding to a user voice received from the first external device through the activated microphone; 
obtaining text data corresponding to the received first audio data by performing voice recognition based on the received first audio data; 
obtaining a second control signal for controlling one or more external devices among the at least one external device based on the text data; and 
transmitting the second control signal to the one or more external devices.  

The prior art of record, BAKER et al. (US 2018/0228006), STEWART et al.  (US 2017/0289676), CHEN et al.  (IDS: US 2017/0142538), and FORUTANPOUR et al. (IDS: US 215/0312113), provided numerous related teachings and techniques of applying speech/voice recognition function to applications of controlling multiple connected or networked devices and their operations, including: providing an audio-based scalable, distributed load control system for home automation with a network of microphones, comprising control devices (e.g., load control devices) that may include microphones for monitoring the system and communicating audio data to a cloud server for processing, by receiving a single voice command, choosing one of the load control devices to transmit the voice command to the cloud server, or controlling a connected load according to the voice command if the voice command is a validated command, wherein voice service to which the load control devices transmit audio data to may be selectable based on identified wake word and/or voice command, and wherein enabling one device among multiple microphone devices is determined based on received highest quality acoustic signature and/or  zone/area information; providing systems and methods to identify device with which to participate in communication of audio data, determining an apparatus to actuate from among plural apparatuses to participate in communication concerning audio data based on received information pertaining to a location of a user, using signal strength indication (RSSI) algorithm to determine a strength of signals from the user's personal device at the various Wi-Fi or Bluetooth access points to determine a distance of the personal device and/or to determine user proximity, and issuing command(s) to the apparatus to activate an audio device such as a microphone on the apparatus so that audible/voice input may be received thereat; providing smart device grouping system, method and apparatus that belong to the field of smart home, by sending a transmission power value to one or more smart devices, acquiring signal strength information fed back by the smart devices and identifications of the smart devices sending the received signals, and/or grouping the selected smart devices according to the signal strength information fed back by said each smart device; providing AllJoyn messaging anonymous targets based on association for collectively identifying one or more clusters (groups) of nearby computing devices, comprising: calculating signal strengths from nearby computing devices, sending a configurable distance threshold, identifying only those computing devices within  configurable distance threshold, and identifying all computing devices with associated RSSI  values higher than the received distance threshold for grouping.  However, the combined features as claimed, are not anticipated by, nor made obvious over the prior art of the record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

It is noted that, a prior art search has been conducted by the examiner (see attached PTO-892 form and search report). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI HAN whose telephone number is (571)272-7604.  The examiner can normally be reached on 9-19:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

QH/qh
July 27, 2022 
/QI HAN/Primary Examiner, Art Unit 2659